Chauncy, J.,
dissented, upon the ground tbat by tbe assignment of tbe note, tbe property was vested in said Williams, and tbat a recovery ought to be bad for bis benefit, and tbat tbe recovery by tbe creditors against tbe defendant was wrong.
Adams and Hoot accepted tbe verdict, upon the' principle tbat admitting the property'to be vested in Williams, by tbe assignment, yet as the defendant was unable to defend against tbe suits of tbe creditors, by all tbe means said Williams furnished, and being compelled to pay tbem, it would be unreasonable to put bim to a suit to recover tbe money back. If tbe money was Williams’s and Dyer and Oompstock bad no right in equity to bold it, let bim be at tbe expense of recovering it.